Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 18, 2019

                                    No. 04-19-00080-CV

                         IN THE INTEREST OF G.M, A CHILD,

                 From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018PA00686
                    Honorable Charles E. Montemayor, Judge Presiding


                                       ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Rebeca C. Martinez, Justice, dissenting
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Irene Rios, Justice
              Beth Watkins, Justice
              Liza A. Rodriguez, Justice

       The en banc court has considered appellant’s motion for en banc reconsideration and the
response filed by the Texas Department of Family and Protective Services. The motion is
DENIED.


                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of September, 2019.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court